DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 24 June 2022 in which claims 1-9, 15-16, 18-22 are currently pending and claims 10-14, 17, 23-29 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 18 April 2022, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9, 15-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trivisonno et al. (WO 2018/086674 A1 hereafter Trivisonno) in view of Dao et al. (PG Pub US 2017/0317894 A1).
Regarding claims 1, 15, 16, Trivisonno discloses a method, a non-transitory computer-readable medium, and an apparatus.
at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform (fig. 3): 
receiving a parameter of service quality for a session between a user equipment and a data network (“if the CN CP 101 can obtain UPF-related information, e.g., traffic load on each UPF 108, UPF resource usage situation, etc.” page 10 lines 26-29 or “The UPFM entity 301 may also obtain the UE information via the interface 4 from the CN network functions 107 that may be used for analytics purposes, and such information could be real-time information or historical information, e.g. UE mobility pattern (high or low or no mobility)” page 14 lines 23-35); 
evaluating the parameter (“if the CN CP 101 can obtain UPF-related information, e.g., traffic load on each UPF 108, UPF resource usage situation, etc., the CN CP 101 may trigger the UPF re-selection by itself, e.g., for the purposes of traffic offloading and network related optimization” page 10 lines 26-29 or “the UP path (UPP) selection engine 305 contains the transport network topology, and it runs the algorithm(s) to calculate and select the routing paths between different UP functions 108” page 15 lines 18-20); and 
based on the evaluation, initiating re-location of a user plane network function or inserting a new user plane network function (“if the CN CP 101 can obtain UPF-related information, e.g., traffic load on each UPF 108, UPF resource usage situation, etc., the CN CP 101 may trigger the UPF re-selection by itself, e.g., for the purposes of traffic offloading and network related optimization” page 10 lines 26-29 or “the UPF selection engine 306 contains algorithms for selecting the UP functions 108 according to the triggers from the trigger analyser 302” page 15 lines 5-7).
However, Trivisonno does not explicitly disclose a parameter of service quality.
Nevertheless, Dao discloses “The QoS requirements may include, for instance, average rate, max rate, packet delay, jitter, and packet loss rate” [0108].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a parameter of service quality because “The UE 2 240 and the external application server 230 may use the exchanged information to adapt transmission parameters to current network conditions, and to select suitable transport protocols for different mobility scenarios” [0111].
Regarding claim 2, Trivisonno, Dao discloses everything claimed as applied above. In addition, Trivisonno discloses the parameter of service quality comprises at least one of latency, jitter, bit error rate and packet error rate (“QoS requirements, e.g., packet loss rate, latency” page 12 line 18).
Regarding claims 3, 18, Trivisonno, Dao discloses everything claimed as applied above. In addition, Trivisonno discloses re-selecting at least one user plane network function of a plurality of user plane network functions on a user plane of a communication system, that meets the parameter of service quality (“The UPF requirements can be driven by Quality of Service (QoS)” page 12 line 16, “The flow type could be also observed based on a traffic pattern of the UE 105. For instance, if the UE 105 experiences low QoS, its flows with high QoS requirements may use different UPFs 108” page 12 lines 34-36).
Regarding claims 5, 20, Trivisonno, Dao discloses everything claimed as applied above. However, Trivisonno does not explicitly disclose instructing the user plane network function to evaluate the parameter for a change, and report the change of the parameter to a control plane.
Nevertheless, Dao discloses “The App-MNO QoS Interface 142 may receive requests to set, modify, change or adapt the QoS of data flows between external application server 135 and the UE 24 within the network 100. The UE-MNO QoS Interface 146 may be used to receive QoS/QoE reports from the UE 24” [0093].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to instruct the user plane network function to evaluate the parameter for a change, and report the change of the parameter to a control plane because “The information gathered can then be used by CP functions to adjust the manner in which UP functions handle data flows with identified QoS” [0093].
Regarding claim 8, Trivisonno, Dao discloses everything claimed as applied above. In addition, Trivisonno discloses receiving the parameter of service quality from at least one element of the following group: an application function on the control plane, a policy control function on the control plane, a session management function on a control plane, a user equipment on the user plane, a user equipment on the control plane, an application on the user plane and the user plane network function on the user plane (“The UPFM entity 301 may also obtain the UE information via the interface 4 from the CN network functions 107 that may be used for analytics purposes, and such information could be real-time information or historical information, e.g. UE mobility pattern (high or low or no mobility)” page 14 lines 23-35).
Regarding claim 9, Trivisonno, Dao discloses everything claimed as applied above. In addition, Trivisonno discloses the receiving comprises receiving service quality information of the session (“The UPF requirements can be driven by Quality of Service (QoS)” page 12 line 16, “The flow type could be also observed based on a traffic pattern of the UE 105. For instance, if the UE 105 experiences low QoS, its flows with high QoS requirements may use different UPFs 108” page 12 lines 34-36), and the evaluating comprises detecting a change of the parameter from the service quality information received at consecutive events (“the UPFS model can be dynamically selected. the CN CP (UPFM) 301 evaluates the current selected UPF 108 according to the information from the received flow switching message. If the selected UPFs 108 need to be updated, steps 4-6 are triggered”).
Claims 4, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trivisonno, Dao in view of Liu et al. (WO 2018/058618 A1).
Regarding claims 4, 19, Trivisonno, Dao discloses everything claimed as applied above. However, Trivisonno, Dao does not explicitly disclose re-selecting a control plane network function on the control plane, that is associated with the re-selected at least one user plane network function that meets the parameter of service quality.
Nevertheless, Liu discloses “re-select the control plane network element for the first user plane network element, and send the identifier of the first user plane network element to the reselected control plane network element through the transmitter” [0033].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to re-select a control plane network function on the control plane, that is associated with the re-selected at least one user plane network function that meets the parameter of service quality because “the re-selected control plane network element manages the first user plane network element” [0033].
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants have argued regarding claims 1, 16 that “Dao fails to disclose or suggest any information concerning the evaluation of the QoS to re-locate a UPNF or insert a new UPNF based on the evaluation. Furthermore, Trivisonno fails to disclose or suggest evaluating QoS, and relocating the UPNF or inserting a new UPNF based on the QoS” (page 10).
	In response to Applicants’ argument, the examiner respectfully disagrees. The primary reference Trivisonno is used to disclose relocating a UPNF or inserting a new UPNF based on the evaluation of a parameter (“if the CN CP 101 can obtain UPF-related information, e.g., traffic load on each UPF 108, UPF resource usage situation, etc., the CN CP 101 may trigger the UPF re-selection by itself, e.g., for the purposes of traffic offloading and network related optimization” page 10 lines 26-29 or “the UPF selection engine 306 contains algorithms for selecting the UP functions 108 according to the triggers from the trigger analyser 302” page 15 lines 5-7). With regards to QoS negotiation, the secondary reference Dao is used to disclose that the parameter is of service quality (“The QoS requirements may include, for instance, average rate, max rate, packet delay, jitter, and packet loss rate” Dao [0108]), which can be used to reselect or insert a new UPNF (“the QoS negotiation can happen when the wireless network may not have enough resources in one Access Network 128. In step (508), the wireless network may offer different solutions, for example, reducing the data rate, moving part of traffic flows to other access networks (e.g., data offloading). The data offloading may involve changes of transport network addresses (e.g., IP address and port number) and transmission protocol, where the network interacts with the UE 24 and the External Application Server 135 to apply new changes. The wireless CP function, such as the SMF 149, may request the application server to forward traffic to a new UPF function… the CP functions, such as SMF 149, may reselect new UPF(s) to provide UP connection” Dao [0127]). This shows that a QoS parameter is used to change a user plane network function by either relocating or inserting a new UPNF. Therefore, the combination of Trivisonno and Dao discloses the limitations of claims 1, 16.

Applicants have argued regarding claims 3, 18 that “this does not disclose or suggest that Trivisonno re-selected the UPF, and does not disclose or suggest how such a re-selection is performed” (page 11).
	In response to Applicants’ argument, the examiner respectfully disagrees. Trivisonno specifically discusses re-selecting UPF based on parameters. For instance, Trivisonno discloses “After the UPFs 108 are selected for a UE 105, they may be re-selected due to different reasons. The UPF re-selection can be triggered due to location changes of the UE 105… For instance, if the CN CP 101 can obtain UPF-related information, e.g., traffic load on each UPF 108, UPF resource usage situation, etc., the CN CP 101 may trigger the UPF re-selection by itself, e.g., for the purposes of traffic offloading and network related optimization” page 10 lines 21-29. In addition, Dao discloses “the CP functions, such as SMF 149, may reselect new UPF(s) to provide UP connection. The App-MNO QoS Interface 142 may interact with Access Network 128 (e.g., CU), through other CP functions, such as the SMF 149, to provide the new QoS setting in procedure (514). In procedure (514), new radio nodes, including CU and DU nodes, of Access Network 128 may be re-selected to provide UP connection” [0127]. This shows that both references disclose re-selecting UPF based on QoS parameters. Therefore, the combination of Trivisonno and Dao discloses the limitations of claims 3, 18.

Applicants have argued regarding claims 5, 20 that “Dao fails to disclose or suggest that the control plane instructs the user plane to evaluate a parameter for a change, and to report the change to the control plane” (page 12).
	In response to Applicants’ argument, the examiner respectfully disagrees. With regards to reporting change, Dao discloses “The App-MNO QoS Interface 142 may receive requests to set, modify, change or adapt the QoS of data flows between external application server 135 and the UE 24 within the network 100. The UE-MNO QoS Interface 146 may be used to receive QoS/QoE reports from the UE 24” [0093] and “the UE can send QoE reports to the CN CP function 1112, which include information to identify flows/services (e.g., IP 5-tuple, subscriber identification number) and the application status (e.g., the buffer status, size and Playing duration of the coming segment, and playout status, whether the application is background, etc.). The CP functions 1112 can adjust the QoS policies for the application flows and then forwards the QoS policies to the UP function and AN for optimizing resource usage and policy enforcement” [0146], “QoE reports are sent to AF (from at least one of the UE and the Application Server). These reports allow the AG to update the CP functions with performance data used to ensure that the QoE and QoS parameters can be kept updated” [0176]. This shows that any change/update is reported to the control plane from the user plane. Therefore, the combination of Trivisonno and Dao discloses the limitations of claims 5, 20.

Applicants have argued regarding claim 9 that “Trivisonno fails to disclose or suggest any information as to the re-location of UPF based on the QoS parameter” (page 15).
	In response to Applicants’ argument, the examiner respectfully disagrees. Trivisonno discloses relocating the UPF based on QoS parameter as argued above for claims 3, 18. Trivisonno discloses “After the UPFs 108 are selected for a UE 105, they may be re-selected due to different reasons. The UPF re-selection can be triggered due to location changes of the UE 105… For instance, if the CN CP 101 can obtain UPF-related information, e.g., traffic load on each UPF 108, UPF resource usage situation, etc., the CN CP 101 may trigger the UPF re-selection by itself, e.g., for the purposes of traffic offloading and network related optimization” page 10 lines 21-29. Thus, the reference shows that service quality information for a session is received and a change of parameter is detected based on the received information in order to re-locate the UPF. Therefore, the combination of Trivisonno and Dao discloses the limitations of claim 9.
An Internet English translation to WO2018/058618 has been attached herewith.
Applicant’s arguments, see pages 14-15, filed 24 June 2022, with respect to claims 6-7, 21-22 have been fully considered and are persuasive.  The rejection of claims 6-7, 21-22 has been withdrawn. 
Allowable Subject Matter
Claims 6-7, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        09/07/2022